COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00286-CR


Donte Wordlaw                            §    From the 396th District Court

                                         §    of Tarrant County (1277070W)

v.                                       §    February 5, 2015

                                         §    Opinion by Justice Gabriel

The State of Texas                       §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment and the attached

order to withdraw funds in the burglary are modified to delete $258.79 of the

ordered reparations. It is ordered that the judgment of the trial court is affirmed

as modified.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By /s/ Lee Gabriel
                                        Justice Lee Gabriel